Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 12, 32-34, and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciccarelli et al. (US 2018/0318602 A1, hereinafter referred to as Ciccarelli).
Regarding claim 1, Ciccarelli discloses a lighting device (see fig. 10), comprising: 
- a light source (1040); 
- communications circuitry (paragraph [0062], communication with BCS and with device 1080); 
- processing circuitry (1030) coupled to the light source and the communications circuitry; and 
-a memory (paragraph [0114]) coupled to the processing circuitry, the memory storing instructions, which, when executed by the processing circuitry cause the lighting device to: 
- receive dynamic lighting instructions via the communications circuitry, the dynamic lighting instructions including transition information ("modifying factors based on the profile 1013 and a current time...", paragraph [0064]); 

- adjust a light output characteristic variable for controlling the light source over time such that the light output characteristic transitions from its current state based on the light output function (paragraph [0069]).
Regarding claim 3, Ciccarelli discloses the lighting device of claim 1, wherein the memory includes further instructions, which, when executed by the processing circuitry cause the lighting device to: 
receive updated dynamic lighting instructions via the communications circuitry, the updated dynamic lighting instructions including updated transition information; in response to receiving the updated dynamic lighting instructions, determine an updated light output function for changing the light output characteristic of the light source based on the updated transition information; and adjust the light output characteristic variable for controlling the light source over time such that the light output characteristic transitions from its current state based on the updated light output function (Fig. 2, paragraphs [0046]-[0050]).
Regarding claim 11, Ciccarelli discloses the lighting device of claim 1, wherein: - the dynamic lighting instructions include transition information for a plurality of light output characteristics of the light source; and the memory includes further instructions, which, when executed by the processing circuitry cause the lighting device to: for each one of the plurality of light output characteristics, determine a corresponding light output function for changing the one of the plurality of light output characteristics based on the transition information; and for each one of the plurality of light output characteristics, adjust a corresponding light output 
Regarding claim 12, Ciccarelli discloses the lighting device of claim 11, wherein the plurality of light output characteristics comprises two or more of brightness, correlated color temperature, sky emulation color, sun emulation position, or modulation information (see “CCT and intensity”, paragraphs [0069]).
Method claims 32-34 are essentially the same in scope as apparatus claims 1, 3, 11, and 12 and are rejected similarly.
Regarding claim 51, Ciccarelli discloses an intelligent lighting system (paragraphs [0088]-[0091]; Fig. 16), comprising: 
- an intelligent lighting coordinator (BCS 1610) in communication with a plurality of lighting devices (1650, 1660, 1670) and comprising a coordinator processing circuitry and a coordinator memory (paragraphs [0008], [0061]-[0064], claim 9) coupled to the coordinator processing circuitry, the coordinator memory storing instructions, which, when executed by the coordinator processing circuitry cause the intelligent lighting coordinator to: 
- receive a lighting control input (paragraphs [0052]-[0053], Fig. 3); 
- determine a first lighting control profile from the lighting control input; and transmit dynamic lighting instructions based on the first lighting control profile (paragraphs [0062]-[0064]); and 
- the plurality of lighting devices, each one of the plurality of lighting devices (1650, 1660, 1670) comprising: 
- a light source (1040); 

- a lighting device memory (paragraph [0114]) coupled to the lighting device processing circuitry, the lighting device memory storing instructions, which, when executed by the lighting device processing circuitry cause the one of the plurality of lighting devices to: 
- in response to receiving the dynamic lighting instructions, determine a light output function (paragraph [0069], Figs. 8, 9) for changing a light output characteristic of the light source using the dynamic lighting instructions; and 
- adjust a light output characteristic variable for controlling the light source over time such that the light output characteristic transitions from its current state based on the light output function (paragraph [0069]).

Allowable Subject Matter
Claims 5-7, 9, 14-15, 17, 19, 20, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soler et al. (US 2017/0086273 A1) discloses system and methods for operating a lighting device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844